Citation Nr: 0022380	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
February 1950, from September 1951 to September 1954, and 
from September 1954 to October 1961.  He died on 
August [redacted], 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
service connection for the cause of the veteran's death and 
Chapter 35 benefits.  

In September 1998, the RO issued a Supplemental Statement of 
the Case denying entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  The Board notes that this issue had not previously 
been adjudicated by VA.  In a June 1999 statement, the 
appellant's accredited representative expressed disagreement 
with the denial of DIC under § 1318.  This issue will be 
addressed in the REMAND below.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997.

2.  The immediate cause of the veteran's death was 
unspecified natural causes due to cancer of the esophagus 
metastasized to the liver and kidney.

3.  Prior to his death, the veteran was service-connected for 
a shrapnel wound of Muscle Group XIX with metallic foreign 
bodies, right ileum; wound right elbow with traumatic 
arthritis; frozen shoulder, right secondary to wound of right 
elbow, with traumatic arthritis; degenerative changes of the 
lumbar spine; gunshot wound to the right foot; residuals of 
anal fistula; and hemorrhoids.  His combined service 
connected evaluation was 60 percent.

4.  The appellant has not presented competent medical 
evidence showing that the cancer of the esophagus that caused 
the veteran's death developed during service or was in any 
manner related to his service.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
disabilities caused or aggravated the cancer of the esophagus 
that caused his death, nor that these disabilities caused or 
contributed substantially or materially to cause the 
veteran's death.

6.  The appellant has not presented competent evidence 
showing that the cancer of the esophagus that caused the 
veteran's death developed as a result of VA treatment.

7.  The medical evidence of record fails to show that the 
veteran was ever diagnosed with PTSD.  The medical evidence 
also fails to show any possible relationship between the 
veteran's mental state and his cause of death.

8.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for the cause of the 
veteran's death, pursuant to 38 U.S.C.A. § 1151, is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991 & Supp. 1998); 38 C.F.R. § 3.807 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veteran's death.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1999).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999). Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is "a plausible 
claim, one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
also Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) 
(applying well-grounded claim requirement in context of 
service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim. If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

The veteran's service medical records show he complained at 
times of abdominal distress, however, these records show no 
diagnosis of a chronic condition or any mention of a 
malignant process.  At the time of his death the veteran was 
service connected for shrapnel wound of Muscle Group XIX with 
retained metallic foreign bodies, right ileum, evaluated at 
30 percent; wound right elbow with traumatic arthritis, 
evaluated at 20 percent; frozen shoulder, right secondary to 
wound of right elbow, with traumatic arthritis, evaluated at 
20 percent; degenerative changes of the lumbar spine 
evaluated at 10 percent; gunshot wound to the right foot, 
evaluated as noncompensable, and residuals of anal fistula 
and hemorrhoids, evaluated as noncompensable.  His combined 
service connected evaluation was 60 percent.

A review of the veteran's VA medical records, as provided by 
the appellant, shows no indication of a relationship between 
the veteran's active service and his terminal illness.  These 
records also show no indication of a relationship between the 
veteran's terminal illness and his service connected 
disabilities.  VA records indicate that the veteran was 
diagnosed, in June 1997, with extensive adenocarcinoma, 
probably arising in the esophagus/stomach with extensive 
liver metastasis.  Prognosis was poor for any long term 
survival.  The veteran died on August [redacted], 1997.  The 
death certificate listed the immediate cause of death as 
unspecified natural causes due to or as a consequence of 
cancer of the esophagus, metastasis to liver and kidney.

The appellant, her son and her daughter, offered testimony at 
a personal hearing conducted in March 1998.  They claimed at 
that time that the veteran suffered from undiagnosed post 
traumatic stress disorder (PTSD) when he died, and that this 
in some way caused or contributed to his death.  VA records 
show treatment for depressive neurosis in 1976 and 1980, and 
a diagnosis of major depression in remission in June 1997.  
There is no diagnosis of PTSD in the record.  Furthermore, 
there is no indication in the medical record that the 
veteran's mental condition in any way caused or contributed 
to his death from cancer of the esophagus.  No medical 
evidence or opinion points to this even as a possibility.



2.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151.

For claims received by VA prior to October 1, 1997, where it 
is determined that there is additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  38 
C.F.R. § 3.358(b).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c).

At the time the appellant filed her claim for service 
connection for the cause of the veteran's death, there was no 
requirement of fault.  Subsequently, 38 U.S.C.A. § 1151 was 
amended to include a requirement of fault.  See 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1998).  Nevertheless, that amendment 
to 38 U.S.C.A. § 1151 does not apply in this case because the 
appellant filed a claim for service connection for the cause 
of the veteran's death, which the Board construes as 
including her later claim compensation under 38 U.S.C.A. § 
1151 prior to October 1, 1997.  See VA O.G.C. Prec. No. 40-97 
(December 31, 1997).

The appellant contends, in essence, that the veteran was 
given medication by VA which was harmful to his liver.  She 
testified at her personal hearing, conducted in March 1998, 
that the veteran had previously suffered from hepatitis and 
that his liver was permanently damaged by this.  She stated 
that some of his VA medication, which was given to him the 
year before he died, indicated that it should not be taken by 
persons with liver problems.  

A review of the record reveals that the veteran was treated 
by VA for a wide variety of ailments during the years between 
his separation from service and his death.  There is no 
indication in any of these records of any adverse reaction to 
medication which may have affected his liver.  There is also 
no medical opinion or evidence in these records which would 
indicate that any treatment or medication contributed to his 
cancer of the esophagus.  VA records indicate a diagnosis of 
extensive adenocarcinoma in June 1997, with a poor prognosis.  
No opinion was entered indicating that this condition was 
caused by or affected by medication provided to the veteran 
by VA.

There is no medical evidence of a link between the medical 
treatment that the veteran received from VA, or any 
medication provided to him by VA, and the esophageal cancer 
that caused his death.  Therefore, the Board finds that 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are not warranted.

The only evidence alleging a link between the veteran's 
cancer of the esophagus and his military service consists of 
the appellant's statements.  However, there is no indication 
that she possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. at 74; 
Espiritu, 2 Vet. App. at 494.  Consequently, her statements 
regarding the cause of the veteran's death are insufficient 
to establish a well-grounded claim, on either a direct or 
secondary basis.  Therefore, her claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69.  VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits, 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might show that the veteran's 
esophageal cancer is connected to any disease or injury 
during service, or was caused or aggravated by his service-
connected disabilities.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate the 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

3.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1999).

As noted above, the veteran died many years after service due 
to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death in August 1997, 
his combined disability evaluation was 60 percent.  
Therefore, he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for the cause of the 
veteran's death, pursuant to 38 U.S.C.A. § 1151 is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.


REMAND

A review of the claims folder indicates that the appellant 
was initially informed of RO denial of entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 by means of a September 1998 supplemental 
statement of the case.  The evidence does not show that this 
matter was previously adjudicated by VA.  In February 1999, 
the RO issued a rating action with an accompanying 
supplemental statement of the case again denied entitlement 
to compensation under 38 U.S.C.A. § 1318. 

Subsequent to the denial of the appellant's claim is a June 
1999 statement from the appellant's accredited representative 
was submitted indicating that the appellant wished to appeal 
the issue of entitlement to dependency and indemnity 
compensation under § 1318.  The Board finds that this 
statement constitutes a Notice of Disagreement (NOD) to the 
September 1998 denial of the appellant's claim.  See 
38 C.F.R. § 20.201 (1999).  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the June 1999 NOD 
initiated review by the Board of the RO's denial of the 
claim, and the issue must be remanded to have the RO issue a 
Statement of the Case regarding the claim.  

The Board notes that while a supplemental statement of the 
case was issued in February 1999 after the initial denial of 
the claim, the evidence does not show that a NOD was 
submitted prior to June 1999.  

Accordingly, the case is REMANDED for the following 
development:

The RO should furnish to the appellant 
and her representative a Statement of the 
Case addressing the issue of entitlement 
to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318.  This Statement of the Case 
should summarize the law and evidence 
relied on in the determination of this 
claim.  The RO should also inform the 
appellant of her appellate rights with 
respect to this claim. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with the appellant's 
right to due process.  No inference should be drawn regarding 
the final disposition of this claim. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 




- 13 -






- 1 -


